         Case 1:20-cv-05834-GHW Document 32 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                            )
B. MOODY, K. O’BRIEN,                                       )
                                                            )        Index No.
                                                            )        20-CV-5834
                             Plaintiffs,                    )
                                                            )
              v.                                            )
                                                            )        DEFAULT JUDGMENT
INSPIRE SUMMITS, LLC,                                       )
CHRISTOPHER P. SKROUPA,                                     )
                                                            )
                             Defendants.                    )

       This action having been commenced on July 27, 2020 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been served on Defendant Inspire

Summits, LLC on August 6, 2020, by personal service on Nancy Dougherty, authorized agent in

the Office of the Secretary of State, of the State of New York, and on Defendant Christopher P.

Skroupa on September 21, 2020, by personal service on Christopher P. Skroupa, and proof of

service having been filed on November 5, 2020, and the Defendants not having answered the

Complaint, and the time for answering the Complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED:

       That Plaintiff B. Moody have judgment against Defendants in the liquidated amount of

$94,008 with interest at 9% from November 7, 2018 amounting to $17,802, plus penalties in the

amount of $10,000, amounting in all to $121,810 and that;

       Plaintiff K. O’Brien have judgment against Defendants in the liquidated amount of

$62,198.63 with interest at 9% from November 2, 2018, amounting to $11,895.48, plus penalties

in the amount of $10,000, amounting in all to $84,094.11 and that;
         Case 1:20-cv-05834-GHW Document 32 Filed 12/17/20 Page 2 of 2




       Plaintiffs have judgment against Defendants for costs in the amount of $616.30, and

attorney’s fees in the amount of $7,560, amounting in all to $8,176.



       Dated: New York, NY

       _______________ ____. ______

                                                                       ______________________
                                                                          Gregory H. Woods
                                                                       United States District Judge
